Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boshra (US 7,616,787).
As to claim 1, Boshra discloses a processor implemented fingerprint verification method
comprising:
 	obtaining an input fingerprint image (Fig. 15, item 142, col. 11, lines 55-65);
 	determining a matching region between the input fingerprint image and a registered fingerprint image (Figs. 22A-22B, col. 13, lines 17-20, col. 17, lines 5-17, i.e., matching nodes correspond to matching regions);
 	determining a similarity corresponding to the matching region, representing a determined indication of similarities between the input fingerprint image and the registered fingerprint image (Fig. 22c, col. 17, lines 5-17);
 	relating the determined similarity to the matching region as represented in a matching region-based similarity (Fig. 14, item 122, col. 11, lines 45-48; Figs. 22A-2E, col. 17, lines 5-17);
determining a result of a verification of the input fingerprint image based on the matching region-based similarity (Fig. 14, item 126, col. 11, lines 49-54); and
indicating the result of the verification (Fig. 14, items 128, 130, col. 11, lines 49-54).
wherein the determining of the similarity corresponding to the matching region comprises determining a first similarity corresponding to a first matching region between the input fingerprint image and a first registered fingerprint image (Figs. 22A-2E, 23A-23G, col. 17, lines 5-47),
wherein the relating of the determined similarity to the matching region as represented in the matching region-based similarity comprises determining the matching region-based similarity based on the first similarity and the first matching region (Figs. 22A-2E, 23A-23G, col. 17, lines 5-47), and 
wherein, in response to a score determined based on the determined matching region- based similarity not satisfying a fingerprint verification condition, the fingerprint verification method further comprises determining a second similarity corresponding to a determined second matching region between the input fingerprint image and a second registered fingerprint image (Figs. 22A-2E, 23A-23G, col. 17, lines 24-58).
As to claim 2, Boshra discloses the method of claim 1, wherein the determining of the matching region-based similarity based on the first similarity and the first matching region comprises allocating the first similarity to the first matching region as represented in the determined matching region-based similarity( Figs. 22A-2E, 23A-23G, col. 17, lines 24-47).
	As to claim 6, the claim recites features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-5, 7-20 are distinguishable from the closet prior art, Boshra, in that they require updating process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668